Citation Nr: 1409743	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for back condition (claimed as back problem).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from January 1980 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in November 2009.

In March 2013, the Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the March 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to further review of the Veteran's claim.

The Board notes that the service treatment records indicated that the Veteran complained of having back pain in November 1977 and August 1985.  In August 1985, he stated that he had back pain for six years after falling on his arms in 1979.  The service treatment records showed that there was no radicular pain.  The examination was normal, and x-rays studies were normal.  He was treated with exercises.  

During the March 2013 hearing, the Veteran testified that he received treatment from two private doctors after service.  He stated that he lost track of the medical records for the first doctor, but the second doctor's records had been included in the claims file.  These records dated back to June 1997.  

The second doctor provided an opinion that the Veteran had complaints of recurrent low back pain at least since June 1997 and had been treated off and on since then.  The Veteran had also been seen by orthopaedics for the pain.  No diagnosis was provided.  

The Veteran was also afforded a VA examination in September 2009.  The examiner noted that the Veteran reported having a history of recurrent back pain that improved with rest and medication.  After performing an examination and reviewing x-ray studies, the examiner opined that the Veteran's condition was basically normal for a 52 year old male.  However, no diagnosis was made.

Hence, on this record, it is unclear whether the Veteran's current manifestations of back pain are due to a disease or injury that was incurred in service.  Therefore, the Board finds that, given the Veteran's reports of having ongoing back pain since service, another VA examination should be performed in order to determine the nature and likely etiology of the claimed back condition.  

Also, the Board notes that, during the hearing in March 2013, the Veteran indicated that he received treatment for his back from a civilian hospital in South Carolina after falling during training while in service.  The RO should attempt to obtain copies of any outstanding records of treatment rendered to the Veteran for his back pain since service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to obtain copies of all outstanding records referable to treatment received by him for the claimed back pain since service and associate them with the record.

The Veteran should be notified that he may submit medical evidence or treatment records to support his claim.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back condition manifested by back pain.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  Any indicated testing, to include X-ray studies, should be performed.

Based upon a review of the entire record, including the Veteran's lay assertions, the examiner should provide an opinion as to whether the Veteran is shown to at least as likely as not to have a current back disability that had its clinical onset during service or otherwise is due to an injury or other event of his active service.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


